Case: 2:18-cv-00272-MHW-CMV Doc #: 97 Filed: 07/26/21 Page: 1 of 3 PAGEID #: 3324




                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO

  STACIE RAY,                                     )
  et al.,                                         )
                                                  )
           Plaintiffs,                            )       Case No. 2:18-cv-00272
  v.                                              )
                                                  )
  STEPHANIE McCLOUD,                              )       Judge: Michael Watson
  et al.,                                         )
                                                          Magistrate Judge: Chelsey Vascura
                                                  )
           Defendants.
                                                  )


                                         JOINT STATUS REPORT

          On July 16, 2021, this Court made its order that the parties file a status report in lieu of

briefing Plaintiffs’ fee motion, detailing the status of their fee negotiations after the Court’s

December 16, 2020 injunction in this case. (ECF No. 92)

         Negotiations over Plaintiffs’ fee motion remain productive. Since the April 22, 2021 Joint

Status Report, parties have conferred and exchanged counteroffers. Most recently, Plaintiffs

provided a counteroffer on July 7, 2021. Unless the case has been resolved, the parties respectfully

request a status conference be set for August 5, 2021, to discuss the pending fee motion. A

proposed order is attached.



Dated July 26, 2021

Respectfully Submitted,

(signatures on following page)




                                                      1

4848-9410-1734, v.1
Case: 2:18-cv-00272-MHW-CMV Doc #: 97 Filed: 07/26/21 Page: 2 of 3 PAGEID #: 3325




/s/ Jason J. Blake (by consent)            /s/ Freda Levenson
Albert J. Lucas (0007676)                  Freda Levenson (0045916)
Jason J. Blake (0087692)                   Susan Becker (0010205)
CALFEE, HALTER & GRISWOLD LLP              ACLU of Ohio
1200 Huntington Center                     4506 Chester Ave.
41 S. High Street                          Cleveland, OH 44103
Columbus, OH 43215                         Phone: (614) 469-3200
Telephone: (614) 621-1500                  Facsimile: (614) 469-3361
Fax: (614) 621-0100                        Email: flevenson@acluohio.org
alucas@calfee.com                          Email: sbecker@acluohio.org
jblake@calfee.com                          Email: ebonham@acluohio.org

Attorneys for Defendants                   David Carey (0088787)
                                           ACLU of Ohio Foundation
                                           1108 City Park Avenue
                                           Columbus, OH 43206
                                           Phone: 614-586-1969
                                           Fax: 614-586-1974
                                           dcarey@acluohio.org

                                           John Knight* (Illinois Bar No. 6201433)
                                           American Civil Liberties Union of Illinois
                                           180 N. Michigan Ave., Suite 2300
                                           Chicago, IL 60601
                                           Phone: (312) 201-9740
                                           Facsimile: (312) 288-5225
                                           Email: jknight@aclu-il.org

                                           Malita Picasso*
                                           American Civil Liberties Union Foundation
                                           125 Broad St.
                                           New York, NY 10004
                                           Phone: (212) 549-2569
                                           Facsimile: (212) 549-2650
                                           Email: mpicasso@aclu.org

                                           Kara Ingelhart* (Illinois Bar No. 6321949)
                                           Lambda Legal Defense and Education Fund,
                                           Inc.
                                           65 E. Wacker, Suite 2000.
                                           Chicago, IL 60601
                                           Phone: (312) 663-4413
                                           Facsimile: (312) 663-4307
                                           Email: kingelhart@lambdalegal.org

                                       2

4848-9410-1734, v.1
Case: 2:18-cv-00272-MHW-CMV Doc #: 97 Filed: 07/26/21 Page: 3 of 3 PAGEID #: 3326




                                                        Peter C. Renn* (California Bar No. 247633)
                                                        Lambda Legal Defense and Education Fund,
                                                        Inc.
                                                        4221 Wilshire Blvd., Suite 280
                                                        Los Angeles, CA 90010
                                                        Phone: (213) 382-7600
                                                        Facsimile: (213) 351-6050
                                                        Email: prenn@lambdalegal.org

                                                        Attorneys for Plaintiffs


                                                        *Admitted Pro Hac Vice




                                   CERTIFICATE OF SERVICE

         I certify that on July 26, 2021, I filed the foregoing electronically. Notice of this filing

will be sent to all parties for whom counsel has entered an appearance by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                                 /s/ Freda Levenson
                                                 Freda Levenson (0045916)
                                                 Attorney for Plaintiffs




                                                    3

4848-9410-1734, v.1
